Exhibit 10.1 FIFTH SUPPLEMENT AND FORBEARANCE AGREEMENT TO THE MASTER CREDIT AGREEMENT THIS FIFTH SUPPLEMENT AND FORBEARANCE AGREEMENT TO THE MASTER CREDIT AGREEMENT (�Fifth Supplement�)is made and entered into as of September 30, 2009 (�Effective Date�), by and between NEDAK ETHANOL, LLC, a Nebraska limited liability company (�Borrower�), and AGCOUNTRY FARM CREDIT SERVICES, FLCA (formerly Farm Credit Services of Grand Forks, FLCA) (�Lender�). RECITALS: A.Lender and Borrower have entered into that certain Master Credit Agreement dated as of February 14, 2007 (the �Master Credit Agreement�), that certain First Supplement to Master Credit Agreement dated as of February 14, 2007 (the �First Supplement�), that certain Second Supplement to Master Credit Agreement dated as of February 14, 2007 (�Second Supplement�), and that certain Third Supplement and Forbearance Agreement to Master Credit Agreement dated as of April 11, 2008 (�Third Supplement�), that certain Fourth Supplement and Forbearance Agreement dated as of March 29, 2009 (�Fourth Supplement�), and together with the Master Credit Agreement, First Supplement, Second Supplement, Third Supplement, Fourth Supplement and this Fifth Supplement, as amended, replaced, restated, modified, or supplemented from time to time, are referred to as the (�Master Agreement�) pursuant to which Lender has extended certain credit facilities to Borrower under the terms and conditions set forth in the Master Agreement.Capitalized terms not defined in this Fifth Supplement shall have the meaning provided in the Master Agreement. B.Borrower did not obtain mechanical completion, as defined in the Construction Agreement (�Mechanical Completion�), of the Project by or on July 15, 2008. C.Borrower did not achieve 100% name plate production for its ethanol facility or pass the required performance tests within 60 days after achieving Mechanical Completion. D.Borrower has not complied with any of the financial covenants set forth in ArticleV of the Master Credit Agreement. E.The failure to (i) meet the Mechanical Completion date, (ii) achieve 100% name plate production, and (iii) to comply with the financial covenants has created one or more defaults under the Master Agreement. F.In the letter dated February 11, 2009, Lender declared a Default by Borrower. G.Borrower acknowledges that Lender has determined that one or more defaults of the Master Agreement remain uncured, and that while Lender is not availing itself of remedies and actions that it is entitled to, the Lender does not waive its right to take such other and further action the Lender may deem necessary at any time, now or in the future. H.As additional collateral for the Loans, Borrower caused Delta-T and Bateman to provide a letter of credit confirmed by the FNBO for which Lender was a payment beneficiary and a first secured party to the proceeds (as is further described in the Third and Fourth Supplement.)In connection with a drawing on a LOC, Lender received $3.995 million of letter of credit proceeds (the �LOC Proceeds�), which Lender continues to hold as collateral for the Loans.Borrower and Lender desire that Lender release $2.0 million of the LOC Proceeds to Borrower exclusively to fund the purchase of grain inventories, subject to the provisions of this Agreement. I.As a condition to releasing the LOC Proceeds, Borrower and Lender desire to further amend the Master Agreement as set forth in this Fifth Supplement. AGREEMENT: Now, therefore, in consideration of the mutual covenants and agreements contained in this Agreement and other good and valuable consideration, the receipt and adequacy of which are acknowledged, the parties agree as follows: A.Effect of Fifth Supplement. This Fifth Supplement supplements the Master Agreement (including the First Supplement, Second Supplement, Third Supplement and Fourth Supplement) and applies to all Loans thereunder. B.Amendments to Master Agreement. The Master Agreement is amended as follows: 1.Section 1.15 Loan Fee referred to in the Fourth Supplement (and previously identified as �Section 1.14� in the Third Supplement)is amended to require the first payment of $50,000 of the $250,000 Lender Fee on January 1, 2010 and quarterly payments of $50,000 thereafter until paid in full. 2.Section 1.16 Restructure Fee is amended to require the Borrower to pay the $100,000 restructure fee on or before June 30, 2010. 3.Section 1.17 Collateral Repayment is added to read as follows: Collateral Repayment.If the Borrower obtains a USDA Business and Industry Loan Guarantee and if Borrower receives a $5.0 million working capital loan, then within ninety days of the receipt of the loan proceeds, the Borrower shall return the $2.0 million of LOC Proceeds provided to Borrower for the purchase of corn under this Fifth Supplement, with such funds to be available to Borrower to fund reserves required by the Master Agreement unless otherwise agreed by the parties. 4.Article II, Section 2.1 of the Master Credit Agreement is amended to add the following conditions precedent: (p)Borrower shall have paid all legal fees and expenses due and owing to Lender under the Master Agreement and this Fifth Supplement. (q)Borrower shall cause LOC 1067 or the Extended LOC (as those terms are defined in Amendment #3 of the Construction Agreement) provided to Lender as additional collateral to continue to be assigned to Lender as a first secured party of that collateral. 2 5.The Master Agreement, including but not limited to paragraph 9 of the First Supplement, is amended to require repayment of the term loan in level monthly payments of principal plus accrued interest at the Annual Rate so that the principal amount is fully amortized over 96 months beginning on April 1, 2010 and ending on February1, 2018, with any unpaid balance, if any, is immediately payable to Lender on that date.Accrued interest must be paid with each principal payment.The final maturity date remains February 1, C.Conditions to Effectiveness of this Fifth Supplement.The effectiveness of this Fifth Supplement is subject to satisfaction, in Lender�s sole discretion, of each of the following conditions precedent: 1.Representations and Warranties.The representations and warranties of Borrower in the Master Agreement, except those set forth at Section 3.04 of the Master Credit Agreement, are true and correct in all material respects on and as of the date hereof. 2.Delivery of Executed Loan Documents.Lender shall have received this Fifth Supplement, which may be in counterparts, executed by Borrower and Lender together with the EPC Collateral Assignment Agreement in a form acceptable to the Lender and executed by Borrower and Delta-T. 3.Delivery of $2.0 Million to Murex Grain for Corn Purchases.Lender shall, upon request of the Borrower, release up to $2.0 million of the LOC Proceeds to Borrower or to
